349 F.3d 524
UNITED STATES of America, Appellee,v.Jose Luis REYES-CONTRERAS, Appellant.
No. 03-1389.
United States Court of Appeals, Eighth Circuit.
Submitted: October 23, 2003.
Filed: November 7, 2003.

Michael J. Michalski, St. Cloud, MN, for appellant.
Nathan P. Pettterson, Minneapolis, MN, for appellee.
Before BYE, HANSEN, and MELLOY, Circuit Judges.
PER CURIAM.


1
Pursuant to a written plea agreement, Jose Luis Reyes-Contreras pleaded guilty to conspiring to distribute and possess with intent to distribute more than 500 grams of a substance containing methamphetamine, in violation of 21 U.S.C. § 846 (2000). He acknowledged that by pleading guilty, he was subjecting himself to a statutory minimum penalty of ten years in prison and five years of supervised release.


2
At sentencing, the district court1 imposed the statutory minimum sentence: a ten-year prison term and a five-year term of supervised release. Reyes-Contreras subsequently moved to withdraw his guilty plea, have new counsel appointed, and have a new sentencing hearing conducted. The district court denied his motion. Reyes-Contreras appeals.


3
Reyes-Contreras cannot challenge his conviction or sentence on appeal because he received precisely what he bargained for in the plea agreement. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.1995). The district court properly denied Reyes-Contreras's motion to withdraw his plea because it was filed after sentence was imposed. See Fed.R.Crim.P. 11(e) (2002).


4
Accordingly, we affirm the judgment of the district court.



Notes:


1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota